Citation Nr: 1430977	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-16 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as secondary to service-connected right maxillary sinusitis.  


REPRESENTATION

Appellant represented by:	Wounded Warrior Project 


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1991 to December 1994.  He had subsequent service in the Wisconsin Air National Guard and as a Reserve of the Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.   

A review of the Veteran's electronic claims files in Virtual VA and VBMS is significant for additional VA and private treatment records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran requested and was scheduled for Board hearing before a Veterans Law Judge (VLJ) at VA Central Office in Washington, D.C. in September 2013.  The Veteran failed to report to the scheduled Board hearing.  In a letter dated and received in October 2013, the Veteran's representative indicated that the Veteran failed to report to the September 2013 Board hearing due to travel difficulties.  The Veteran's representative requested that the Veteran be rescheduled for Board hearing at the RO in Milwaukee, Wisconsin.  

As the Veteran has shown good cause for his failure to report for the September 2013 Board hearing and he has requested that it be rescheduled, the claims file should be transferred to the Milwaukee RO so that a Board hearing may be scheduled in accordance with the Veteran's request.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for his requested Board hearing.  The Veteran should be notified in writing of the date, time, and location of the hearing and this must be documented in the claims file.  

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


